Citation Nr: 0921532	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
spinal meningitis, and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for spinal nerve 
damage.  

4.  Entitlement to service connection for a mood disorder as 
secondary to spinal meningitis. 

5.  Entitlement to service connection for headaches as 
secondary to spinal meningitis.    

6.  Entitlement to service connection for bilateral hearing 
loss.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1990 to 
February 1994 and from September 2002 to March 2004.  He 
served on inactive duty for training on May 6 and 7, 2000.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas, which determined that new and material evidence 
had been received to reopen the claim for service connection 
for meningitis; the claim was denied.  Service connection was 
also denied for a low back disability, spinal nerve damage, 
mood disorder due to meningitis, headaches due to meningitis, 
and hearing loss.  
  
Review of the record reveals that service connection for 
spinal meningitis was denied in November 2002.  The Veteran 
was notified of this decision in November 2002 and he did not 
file an appeal.  This decision is final.  38 U.S.C.A. § 7105 
(West 2002).  The Board is required to first consider whether 
new and material evidence had been presented before the 
merits of claim can be considered; and the Board can make an 
initial determination as to whether evidence is "new and 
material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  As such, the Board has recharacterized the issue as 
whether new and material evidence has been received to reopen 
the claim for service connection for spinal meningitis.      

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in December 2008.  
A transcript of the hearing is associated with the Veteran's 
claims folder. 

The issues of entitlement to service connection for spinal 
meningitis, a low back disability, spinal nerve damage, mood 
disorder, headaches, and hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied 
entitlement to service connection for spinal meningitis.    

2.  The evidence added to the record since the November 2002 
rating decision, is not cumulative or redundant; and by 
itself or in connection with the evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for spinal 
meningitis with fatigue.   


CONCLUSION OF LAW

Evidence added to the record since the final November 2002 
rating decision is new and material; thus, the claim of 
entitlement to service connection for spinal meningitis with 
fatigue is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  Independent medical evidence is 
needed to support a finding that the preexisting disorder 
increased in severity in service.  See Paulson v. Brown, 7 
Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1994).  The Board finds that a medical opinion is 
necessary in order to determine whether the spinal meningitis 
was aggravated during service from September 2002 to March 
2004 beyond the natural progression of the disease.   

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a November 2002 rating decision, the RO denied entitlement 
to service connection for spinal meningitis on the basis that 
there was no evidence of spinal meningitis during the 
Veteran's first period of service and no other service 
treatment records were available.  The Veteran was notified 
of this decision in November 2002 and he did not file an 
appeal.  The November 2002 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   

In June 2004, the Veteran filed a claim to reopen the claim 
for service connection for spinal meningitis.  In order to 
reopen a claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The Board finds the evidence submitted since the November 
2002 rating decision is new and material.  Evidence submitted 
since the November 2002 rating decision includes an April 
2003 Medical Board report and a June 2003 Physical Evaluation 
Board report.  The Board notes that these service records 
were created after the November 2002 decision and therefore, 
the provisions of 38 C.F.R. § 3.156(c) do not apply. 

The hospital records from H. Hospital dated in May 2000, the 
April 2003 Medical Board report and the June 2003 Physical 
Evaluation Board report address the onset and etiology of the 
spinal meningitis.  This evidence is new because it had not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant.  This evidence is material 
because it addresses the etiology and date of onset of the 
spinal meningitis.  This evidence is material because it 
addresses an unestablished fact which is when the meningitis 
was incurred.  This evidence also raises a reasonable 
possibility of substantiating the claim because it addresses 
the degree of disability of the meningitis during the second 
period of service from September 2002 to March 2004, which 
addresses aggravation.  This evidence also contributes to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's disease.  A claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new 
and material.

In conclusion, the Board finds that the evidence received 
since the November 2002 rating decision is new and material, 
and the claim for service connection for spinal meningitis is 
reopened.

Duty to Notify and Duty to Assist

The U.S. Court of Appeals for Veterans Claims (Court) has 
concluded that the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006); was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  Regarding the application to reopen the claim for 
service connection for spinal meningitis, in view of the 
Board's favorable decision to reopen the claim, further 
assistance is unnecessary to aid the Veteran in 
substantiating the claim to reopen.    


ORDER

New and material evidence having been received, the claim for 
service connection for spinal meningitis with fatigue is 
reopened and the appeal is granted to that extent.  




REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Review of the record shows that prior to entrance into active 
duty in September 2002, the Veteran had been treated for 
spinal meningitis.  Spinal meningitis was diagnosed in May 
2000 during a period of inactive duty for training.  Service 
connection for spinal meningitis based upon incurrence during 
a period of inactive duty for training is not permissible 
under VA law.  See 38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. §§ 3.1, 3.6 (2008).  However, the record shows that 
the Veteran continued to be treated for spinal meningitis 
during his period of active duty from September 2002 to March 
2004.  Thus, the issue of whether the spinal meningitis was 
aggravated beyond the natural progression of the disease 
during the second period of active duty has been raised. 

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306.  Independent medical evidence is needed to 
support a finding that the preexisting disorder increased in 
severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
The Board finds that a medical opinion is necessary in order 
to determine whether the spinal meningitis was aggravated 
during service from September 2002 to March 2004 beyond the 
natural progression of the disease.   

The Veteran asserts that he has a headaches disorder and a 
mood disorder due to the spinal meningitis.  Service 
connection is not currently in effect for spinal meningitis.  
VA treatment records show that prior to the Veteran's period 
of service from September 2002 to March 2004, a headaches 
disorder and a mood disorder were diagnosed.  A November 2000 
VA treatment record indicates that the Veteran had headaches 
since the meningitis.  A March 2001 VA treatment record notes 
that the Veteran had mood changes after an apparent episode 
of viral meningitis.  An October 2001 VA treatment record 
indicates that the Veteran had post meningitis chronic 
headaches and cognitive decline.  See also VA treatment 
records dated in December 2001, February 2002, and May 2002.  
The record shows that the Veteran was treated for these 
disorders during active duty from September 2002 to March 
2004.  The Board finds that a medical opinion is necessary in 
order to determine whether the headaches disorder and the 
mood disorder were aggravated during service from September 
2002 to March 2004 beyond the natural progression of the 
disease.   

The Veteran also asserts that service connection is warranted 
for a low back disability and spinal nerve damage.  The 
Veteran asserts that these disabilities were incurred during 
his first period of service from August 1990 to February 
1994.  The Veteran asserts that the heavy lifting he did 
while he was in the Navy severely damaged his back.  He 
contends that he lifted bombs, missiles, and explosive 
devices in service.  He states that he was treated in service 
and has had back pain since then.  See the Veteran's 
statements dated in June 2004 and November 2005, and the 
Veteran's testimony at the hearing before the RO in January 
2006.  The Veteran is competent to report observable symptoms 
and a continuity of symptomatology.  Duenas v. Principi, 18 
Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  There is evidence of treatment for low back pain in 
service in January 1993.  The January 1993 service treatment 
record shows that the Veteran reported having two back 
disabilities in 1988 before service.  He reported that his 
back had gotten progressively worse.  The assessment was back 
strain, lumbar strain.  There is evidence of a current back 
disability.  A May 2002 Magnetic Resonance Imaging (MRI) 
report indicates that disc desiccation at L4/5 with diffuse 
disc bulge and facet degenerative changes at L4/5 were 
detected.  There is evidence that the current lumbar spine 
disability may be associated to the Veteran's first period of 
service.  In a September 2003 statement, Dr. K.G., the 
Veteran's orthopedist, stated that the Veteran had a long 
history of mechanical back pain dating back to 1994.  In an 
October 2005 statement, Dr. G.K. stated that the Veteran's 
"vigorous work could be the cause of the injury to his 
back."  The Board finds that additional medical examination 
is necessary in order to determine whether the Veteran's 
current back disability was incurred in or is medically 
related to disease or injury in the Veteran's first period of 
service, including whether the low back disability pre-
existed the first period of service (from August 1990 to 
February 1994), and increased in severity during service 
beyond the natural progression of the disease.  38 U.S.C.A. 
§ 5103A(d).

The record also shows that the Veteran underwent surgery on 
his back during his second period of service.  The Veteran 
underwent a decompressive laminectomy and foraminotomy at L4-
5 and L5-S1, a bilateral discectomy at L4-5 ad L5-S1, and 
fusions at L4-5 and L5-S1.  Thus, the Board finds that a 
medical opinion is necessary in order to determine whether 
the Veteran had a low back disability and spinal nerve damage 
that pre-existed the second period of service (from September 
2002 to March 2004) and increased in severity in service 
beyond the natural progression of the disease.  Finally, the 
Veteran also related his back disability to meningitis.     

The Veteran also asserts that service connection is warranted 
for hearing loss.  He argues that the hearing loss is due to 
his first period of service, when he served in the Navy.  He 
also argues that the hearing loss was worsened by the 
meningitis.  See the Veteran's testimony before the RO in 
January 2006.  Service treatment records show that the 
Veteran's hearing was regularly tested during his first 
period of service.  There is no evidence of hearing loss in 
the first period of service as defined by 38 C.F.R. § 3.385.  
There is evidence that mild sensorineural hearing loss was 
diagnosed in September 2001, after the Veteran's first period 
of service and before his second period of service.  See the 
VA treatment records dated in September 2001 and October 
2001.  The Board finds that additional medical examination is 
necessary in order to determine whether the Veteran currently 
has hearing loss as defined by 38 C.F.R. § 3.385 and if so, 
whether the hearing loss was incurred in or is medically 
related to disease or injury in the Veteran's first period of 
service.  Also, a medical opinion is needed as to whether the 
hearing loss pre-existed the second period of service (from 
September 2002 to March 2004) and increased in severity 
beyond the natural progression of the disease during the 
second period of service.  38 U.S.C.A. § 5103A(d).  

In the present case, the Veteran was provided with a VCAA 
notice letter in July 2004.  The Veteran was not provided 
VCAA notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that additional VCAA 
notice of the information or evidence necessary to establish 
a disability rating and the effective date of the disability 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and readjudication of the claim are warranted.  The RO 
will have the opportunity to correct such deficiency on 
remand.

The Veteran should be asked to provide the names, addresses, 
and approximate dates of treatment of all VA and non-VA 
health care providers who have provided treatment for his 
meningitis, low back disability, spinal nerve damage, 
headaches, mood disorder, and hearing loss.  Provide any 
necessary authorizations to the Veteran.  If the Veteran 
adequately identifies any such health-care providers and 
provides the necessary authorizations, request legible copies 
of all pertinent clinical records that have not been 
previously obtained.  VA will make reasonable efforts to 
obtain relevant records from private medical care providers, 
if the records are adequately indentified and if the claimant 
authorizes the release of such records.  38 U.S.C.A. 
§ 5103A(b)(1).

Lastly, the Board notes that the VA's Office of General 
Counsel held in VAOPGCPREC 10-2004 (Sept. 21, 2004) that a 
veteran's reentry on active duty would not provide a basis 
for denying the veteran's claim without taking the required 
action.  The General Counsel advised that in cases where a 
veteran reenters active duty while claims for VA benefits are 
pending, VA necessarily may defer its action on the claim 
until such time as the required actions can be taken.  More 
importantly, the General Counsel concluded that VA generally 
may not deny a claim solely because the claimant's return to 
active duty temporarily prevents VA from conducting an 
examination.  See VAOPGCPREC 10-2004, pages 5-9.  Until the 
Veteran becomes available for a VA examination or is 
discharged from active duty, the Board concludes that the 
appeal must be held in abeyance and may not be denied solely 
on the basis of his return to active duty.  See VAOPGCPREC 
10-2004.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date as 
outlined in Dingess v. Nicholson, 19 
Vet. App 473 (2006).  Ensure that 
appropriate VCAA notification has been 
provided for all the alternative 
theories of entitlement that the 
Veteran is pursuing, including 
aggravation.  

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all VA and non-VA health 
care providers who have provided 
treatment for the meningitis, low back 
disability, spinal nerve damage, 
headaches, mood disorder, and hearing 
loss.  If the Veteran adequately 
identifies any healthcare providers and 
provides any necessary authorizations, 
request legible copies of all pertinent 
clinical records that have not been 
previously obtained.  All records 
obtained should be associated with the 
claims file.

3.  Schedule the Veteran for VA 
examinations by the appropriate 
specialists to determine the etiology and 
date of onset of the meningitis, low back 
disability, spinal nerve damage of the 
lumbar spine, mood disorder, headaches, 
and hearing loss.  Schedule the Veteran 
for a VA audiological examination with 
audiometric testing.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

Regarding the claim for service 
connection for meningitis, the examiner 
should report the date of onset of the 
meningitis and whether the Veteran 
currently has meningitis and/or any 
current residual of this disease.  The 
examiner should render a medical opinion 
that addresses whether there was an 
increase in severity of the preexisting 
meningitis during service from September 
2002 to March 2004.  If there was an 
increase in the severity of any 
preexisting meningitis, the examiner 
should express an opinion as to whether 
such increase in severity was beyond the 
natural progression of the disease.  

Regarding the claims for service 
connection for headaches and mood 
disorder, the examiner should report the 
etiology and date of onset of each 
disorder.  The examiner should render a 
medical opinion that addresses whether 
the headaches and mood disorder 
preexisted the Veteran's second period of 
service from September 2002 to March 2004 
and if so, whether there was an increase 
in severity of the preexisting headaches 
and mood disorder from September 2002 to 
March 2004.  If there was an increase in 
the severity of any preexisting headaches 
and mood disorder, the examiner should 
express an opinion as to whether such 
increase in severity was beyond the 
natural progression of the disease.  

Regarding the claims for service 
connection for a low back disability and 
spinal nerve damage of the lumbar spine, 
the examiner should report all orthopedic 
and neurologic diagnoses and the date of 
onset of such disabilities.  If 
orthopedic and neurologic disabilities of 
the lumbar spine disability are found, 
the examiner should report all 
manifestations caused by each disability.  
X-ray examination of the lumbar spine 
should be performed.  The examiner should 
render a medical opinion that addresses 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current lumbar spine disability is 
related to any disease or injury during 
the first period of service from August 
1990 to February 1994.  Attention is 
invited to the service treatment records 
which show diagnoses of back strain and 
lumbar strain in January 1993.  If any 
low back disability currently shown is 
not found to have had its onset during 
the first period of active service, the 
examiner should render a medical opinion 
that addresses whether the lumbar spine 
disability preexisted the Veteran's 
second period of service from September 
2002 to March 2004 and if so, whether 
there was an increase in severity of the 
preexisting lumbar spine disability from 
September 2002 to March 2004.  If there 
was an increase on the severity of any 
preexisting lumbar spine disability, the 
examiner should express an opinion as to 
whether such increase in severity was 
beyond the natural progression of the 
disease.  

Regarding the claim for service 
connection for hearing loss, the examiner 
should render a medical opinion that 
addresses whether it is at least as 
likely as not (50 percent probability or 
more) that any current hearing loss is 
related to any disease or injury during 
the Veteran's periods of active duty from 
August 1990 to February 1994 and from 
September 2002 to March 2004.  Attention 
is invited to the service treatment 
records dated from 1990 to 1993 which 
show that the Veteran's hearing was 
routinely tested in service.  If any 
hearing loss disability currently shown 
is not found to have had its onset during 
the first period of active service, the 
examiner should render a medical opinion 
that addresses whether the hearing loss 
preexisted the Veteran's second period of 
service from September 2002 to March 2004 
and if so, whether there was an increase 
in severity of the preexisting hearing 
loss from September 2002 to March 2004.  
If there was an increase on the severity 
of any preexisting hearing loss, the 
examiner should express an opinion as to 
whether such increase in severity was 
beyond the natural progression of the 
disease.  

The examiner should provide a rationale 
for all conclusions.   

4.  Readjudicate the issues on appeal.  
Consider whether additional development 
is necessary, including the claims for 
secondary service connection (if service 
connection for meningitis is awarded).  
If all the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the Veteran.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


